      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 1 of 17



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

LISA ANN KABELE,

                            Plaintiff,                          OPINION AND ORDER
       v.
                                                                      12-cv-776-wmc
ANDREW M. SAUL, Commissioner
of Social Security,

                            Defendant.


       Pursuant to 42 U.S.C. § 405(g), pro se plaintiff Lisa Ann Kabele appeals the

Commissioner’s second denial of her application for Social Security Disability Insurance

Benefits following this court’s remand under sentence six of § 405(g) for evidentiary

gathering. (3/27/15 Order (dkt. #17).) On remand, Administrative Law Judge Joseph D.

Jacobson (“the ALJ”) held additional hearings and again issued an opinion finding Kabele

not disabled, which the Appeals Council opted not to review. (See Commissioner’s January

10, 2017, Status Report (dkt. #40).) For the reasons that follow, the court will affirm the

decision of the Commissioner.



                                     BACKGROUND

       A. Overview

       Lisa Ann Kabele was born on August 12, 1967. She applied for SSDI due to chronic

depression on November 25, 2009, approximately five years after her original claimed

disability onset date of February 15, 2004, her last date of employment. Kabele later

amended her onset date to March 1, 2009. Kabele was 42 years-old at the date of her

amended disability onset date, and 43 years-old at the time of her first hearing and first
         Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 2 of 17



ALJ denial.1 She was 48 years-old at the time of her subsequent hearings and second denial

by the ALJ.

          Kabele has a two-year nursing degree, is able to communicate in English, and has

past work experience as a lab technician and registered nurse. She now claims disability

based on a combination of mental and physical impairments.

          As referred to above, the ALJ originally determined that Kabele was not disabled in

May 2011. (AR 62-70.)2 On appeal, this court remanded under sentence six of § 405(g)

for further evidentiary gathering. (Dkt. #17.) On remand, the same ALJ held a hearing

on April 6, 2016, and issued a decision on May 26, 2016, again finding that Kabele was

not disabled. (AR 769-81.) In response to a June 27, 2016, letter from Kabele to the ALJ

informing him of additional medical records, ALJ Jacobson held a second hearing on

September 14, 2016, and issued a third decision on November 15, 2016, finding Kabele

not disabled, which is the subject of the present appeal. (AR 1475-88.)


          B. ALJ Decision

          The ALJ found that Kabele suffered from the following severe impairments:

affective disorder, anxiety disorder, personality disorder, alcohol dependence, obesity,

diabetes with peripheral neuropathy, thyroid disease, migraines, sleep related breathing

disorder, hypertension and peripheral arterial disease. (AR 1478.) The ALJ also adopted

his prior opinion that plaintiff’s complaints of dyslipidemia, gastroesophageal reflux


1
 Kabele’s last-insured date was March 31, 2009, although at some point Kabele also applied for
SSI, so that date is now largely immaterial.

2
    The administrative record is located at dkt. ##7, 30, 41.


                                                   2
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 3 of 17



disease, asthma, and breast cancer were non-severe impairments.             Kabele does not

challenge any of these findings on appeal. In the November 2016 decision, the ALJ further

explained why he did not find her alleged, degenerative disc disease to constitute a severe

impairment, explaining that “her examination and testing shows no more than mild

degenerative changes as an incidental finding to other treatment.” (Id.)

       The ALJ then considered whether any of Kabele’s impairments, or combination of

impairments, met or medically equaled the criteria any of the listings in 20 CFR Part 404,

Subpart P, Appendix 1. Specifically, the ALJ noted that there is no listing for diabetes, but

that he is required to consider any impairments resulting from endocrine disorders and

that he had taken these disorders into consideration in reaching his conclusions at steps

two through four. (AR 1479.) The ALJ also considered whether Kabele met or medically

equaled a listing due to her mental impairments. In evaluating the four broad areas of

mental functioning “criteria” in paragraph B, the ALJ found that Kabele had:              mild

limitations in activities of daily living; mild limitations in social functioning; moderate

limitations in concentration, persistence or pace (“CPP”); and no episodes of

decompensation. (AR 1479-80.) In light of these findings, the ALJ concluded that neither

the Paragraph B nor the Paragraph C criteria were met.

       The ALJ next found that Kabele had the residual functional capacity (“RFC”) to

perform sedentary work, subject to the following, additional restrictions: “must avoid

concentrated exposure to irritants such as fumes, odors, dusts, and gases”; “limited to

simple, routine, repetitive tasks in a low stress job . . . that does not require piece work or

fast moving assembly line-type work”; and “must be allowed to be off task up to 10% of


                                              3
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 4 of 17



the workday, in addition to regularly scheduled breaks.” (AR 1481.) In formulating this

RFC, the ALJ considered that although initially applying for disability based on depression

in 2009, Kabele testified at the 2016 hearing that “her physical problems are now more

limiting,” pointing specifically to her diabetes, including her neuropathy, her inability to

sustain a sedentary job due to anxiety and being used to lying down, as well as her more

recent cardiac and sleep problems. (AR 1481-82.)

       The ALJ discounted Kabele’s testimony for several reasons. First, with respect to

her mental health impairments specifically, there is no medical evidence of a worsening of

her condition from 2004, when she stopped working, and her alleged onset date of 2009.

Later in his opinion, the ALJ also pointed out that Kabele discontinued therapy and has

not been entirely compliant with prescribed psychotropic medications. (AR 1484-85.)

Second, with respect to her claims of pain, the ALJ noted that Kabele has “pursued only

infrequent, conservative treatment,” noting that there was no evidence to support a

limitation in standing or walking in the 2011 decision, and since then, “the record

continues to document numerous occasions on which the claimant did not specify any

particular complaint or made inconsistent complaints.” (AR 1482.) Specifically, the ALJ

cited numerous records where Kabele reported no pain at all. (AR 1482.) Third, also with

respect to her complaints of chronic pain, the ALJ noted the lack of objective evidence,

including “no evidence of significant degenerative disc or joint disease or other physical

impairment”; “no evidence of a broken toe bone”; and “[h]er musculoskeletal examinations

are negative.” (AR 1483.) The ALJ also concluded that any pain, in particular, any pain

in her right foot, is accommodated by his limiting Kabele to sedentary work. Fourth, the


                                             4
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 5 of 17



ALJ discounted her claim that her diabetes is as severe as she alleges, pointing to a record

showing that her A1C had improved over the last year (despite her testimony to the

contrary), and her inconsistent use of metformin. (Id.) Fifth, the ALJ pointed out that the

more recent records do not support a finding that Kabele has made lifestyle changes,

despite her hearing testimony to the contrary, pointing to recent records showing that her

weight has not decreased and she continues to smoke. (AR 1483.)

       The ALJ also addressed additional medical evidence received between the second

and third hearing, noting “this evidence does support [a finding] that the claimant’s cardiac

condition is severe and that she had moderate airway obstruction.” (AR 1484.) At the

same time, the ALJ concluded that “this recent objective testing is consistent with the

restriction regarding pulmonary irritants and time off task as stated in the [RFC].” (Id.)

The ALJ similarly concluded that there is no suggestion that Kabele’s sleep apnea would

not be controlled by the CPAP machine. (Id.)

       As for the opinions of various physicians, the ALJ discounted the opinion of Claudia

M. Bavlanka, LPC, on the basis that: (1) she was not an acceptable treating source; and

(2) she provided only two weeks of therapy to Kabele before rendering her opinion. (AR

1485.) Moreover, the ALJ found that Bavlanka’s opinion “is not supported by the type or

duration of treatment, [Kabele’s] complaints . . . during treatment, nor the complaints that

she has made or her ongoing daily activities,” noting in particular that Kabele’s treating

physician stated that her depression was “well controlled.” (Id.)

       The ALJ also discounted the opinion of plaintiff’s treating physician, Dr. Timothy

Deering -- specifically, his opinion form dated April 11, 2016. While recognizing that Dr.


                                             5
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 6 of 17



Deering had treated Kabele intermittently since 2007, the ALJ concluded that his opinion

that Kabele could walk less than a block, could stand for only 15 minutes, and could not

tolerate even low stress, among other restrictions, were inconsistent with his notes from

annual appointments, documenting that Kabele was not compliant with prescription

medication, had negative musculoskeletal, mental status and other examinations, and

made infrequent and inconsistent complaints about pain. (AR 1485-86.)

      Finally, the ALJ next concluded that Kabele would not be able to perform her past

relevant work, but based on the vocational expert’s testimony, found that: (1) Kabele

could perform receptionist, order clerk and telephone solicitor jobs; and (2) those jobs

existed in significant numbers in the national economy. (AR 1486-87.) Accordingly, the

ALJ concluded that Kabele was not disabled.


      C. Medical Record

          1. Pre-March 2009

      Because Kabele’s original, alleged onset date was in 2004, a number of her medical

records date back even further, covering the period of time up to her amended onset date

of March 2009. Material to her present appeal, earlier medical records establish a history

of mental health issues, including a psychological consultation report and treatment notes

dating from May 2001. (AR 227.) A May 6, 2008, echocardiography showed bicuspid

aortic value with mild aortic stenosis.” (AR 328.) Kabele also has a history of breast

cancer, which explains medical records from her oncologists discussed below.




                                            6
       Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 7 of 17



           2. 2009 - 2013

       As Kabele acknowledged in her brief, she did not experience significant, physical

health issues until 2013. From 2009 until 2013, and indeed extending into the more

recent period from 2013 to 2016, Kabele saw her treating physician Timothy Deering on

at least an annual basis. In a May 19, 2009, note, Dr. Deering described Kabele as follows:

“Affect brightens readily.    No tangential thoughts.     No flight of ideas.    No gross

demonstration anxiety though somewhat closed posture and lack confidence and no

tearfulness.”    (AR 343.)   Nor were abnormalities noted with respect to a physical

examination at that time, including her A1C level, which was within the normal range at

5.5.   (Id.)    A June 16, 2009, note from Deering described her medical problems as

depression, thyroid disease, hypertension and diabetes. (AR 335-39.)

       Approximately one year later, Kabele saw Dr. Deering on June 15, 2010, for her

annual appointment. (AR 628.) Again, Deering noted “[o]nly fair compliance [with]

meds.” (AR 629.) Deering also noted that Kabele: “Denies remarkable new concern with

chronic medical concerns.     Tolerating chronic medicines without remarkable concern.

Denies remarkable new psychosocial burdens.” (AR 629.) During the physical exam,

Deering further noted “diffuse discomfort with palpitation,” but otherwise was normal.

(AR 630.) At an appointment on October 5, 2010, to discuss a recent endoscopy where a

small hiatal hernia was noted, Deering made the same observations about Kabele as he had

made in his June 2010 note, but also indicated that she “[p]erseverates about lack of

consistent medical followup in past.” (AR 612.)




                                            7
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 8 of 17



       Kabele saw Dr. Deering approximately a year later for her annual exam.              A

September 23, 2011, note also has Kabele denying new concerns or psychosocial burdens

and tolerating medicines, though once again notes only “fair compliance.” (AR 954.)

Deering further noted that her “[a]ffect brightens okay,” and that there was no “gross

demonstration anxiety” or “deficits with recall or judgment. (AR 955.) As for her pain,

Deering noted “diffuse discomfort with palpation muscle insertions.” (AR 955)

       Kabele’s next appointment with Dr. Deering occurred a little over a year later at her

2012 annual appointment on November 5. During that appointment, Kabele complained

about hot sweats, paresthesia of the tips of her toes and congestion. (AR 976.) However,

a review of her systems was once again normal, and Deering specifically noted that she did

not complain of swelling or painful joints. Deering also noted that her depression was

“well managed” with Prozac, and that her HgbA1C had come down from 6.8 to 6.3, despite

inconsistent use of metformin. (AR 976.)

       During this same period of time, Kabele was attending follow-up appointments with

her oncologists, Shannon E. O’Mahar, M.D., and James F. Cleary, M.D. Their medical

records consistently note that there are “no concerns” with breast cancer,” that she’s “doing

reasonably well,” “no pain” and “review of systems is negative.” (AR 456-58, 665, 1111,

1122, 1134, 1136, 1146.)

       In 2010, Kabele underwent two mental health examinations.              The first was

conducted on February 2, 2010, by Gary Ludvigson, Ph.D. (AR 529-35.) Ludvigson

indicated that she appears depressed, but “did not present with either psychomotor

agitation or retardation,” “remained cooperative at all times,” “did not demonstrate any


                                             8
       Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 9 of 17



irritability or belligerence,” and “did not appear to be malingering nor presenting with

factitious behavior.” (AR 531.) Ludvigson determined her diagnoses to be anxiety disorder

and personality disorder, and he set her GAF as between 50 to 55.3 (AR 534-35.)

Ludvigson further opined that her prognosis is “guarded,” but “[w]ith appropriate

psychotherapy if she is motivated to do so, her prognosis will improve.” (AR 535.) As for

her work capacity, Ludvigson found:

               At the present time, she could understand, remember, and
               carry out simple instructions. She likely could respond
               appropriately to supervisors and coworkers.     She could
               maintain concentration, attention, and work pace at least
               psychologically. She may have some difficulty with routine
               stressors because of her anxiety level. She could adapt to
               changes.

(AR 535.) Second, in February 2010, Eric Edelman, Ph.D., conducted a “psychiatric

review technique,” in which he found that her mental health issues were “not severe

impairment,” although he checked affective disorders, anxiety-related disorders,

personality disorders and substance addiction disorders. (AR 536.) In particular, Edelman

only noted mild limitations in functioning and no episodes of decompensation. (AR 546.)

       Finally, on July 12, 2011, Claudia M. Bavlanka, LPC, completed a Treatment

Medical Source Statement - Mental Impairment Questionnaire, which was the basis for

the court’s previous remand under sentence six. As the ALJ noted, Bavlanka had four



3
  The Global Assessment of Functioning or GAF scale “is used to rate how serious a mental illness
may be.”         WebMD, “What is Global Assessment of Functioning (GAF) Scale?,
https://www.webmd.com/mental-health/gaf-scale-facts. A GAF score of 50-41 is defined as “serious
symptoms . . . OR any serious impairment in social, occupational or school functioning,” while a
score of 60-51 is defined as “moderate symptoms . . . OR moderate difficulty in social occupational,
or social functioning”). Id.


                                                 9
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 10 of 17



appointments with Kabele over a 2-week period of time, after which she diagnosed Kabele

with dysthymic disorder early onset and problems with primary social group and assigned

her a GAF of 50. (AR 670.) She also noted “marked and frequent” functional limitations

and repeated episodes of decompensation.        (AR 675.)   “Due to persistent low level

depression,” Bavlanka ultimately did “not foresee Lisa being able to hold down a job at

this point.” (AR 672.)

          3. 2013 - 2016

      Although Kabele saw Dr. Deering on November 5, 2012, her next appointment after

that was not until December 23, 2014 -- over two years later. At that appointment, Kabele

complained of pelvic pain, poor compliance with prescription medication, “mood

concerns,” and a chronic cough. (AR 988.) By the time of her April 7, 2015, follow up

appointment, Kabele had begun taking medication for hypertension, but she acknowledged

her compliance with taking metformin regularly for her diabetes continued to be poor. (AR

1032.) On February 2, 2016, Kabele had another “annual” examination with Dr. Deering,

where he again noted pelvic pain, malaise and fatigue, but also noted that she denied any

new concerns with chronic medical issues, and reported compliance with taking

medication. (AR 1357.) Deering’s review of Kabele’s systems also noted “chronic fatigue

and deconditioning,” but found her otherwise normal or negative. (AR 1360.) On March

19, 2016, Kabele saw Dr. Deering again, in which he noted poor compliance with

medication and that she suffered from “chronic pain syndrome,” specifically noting pain

in her left foot. (AR 1368-70.)




                                           10
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 11 of 17



       On April 11, 2016, Deering completed a diabetes RFC form, in which he listed her

diagnoses as: “gross and diffuse morbid concerns; morbid obesity; malaise and fatigue;

anxiety and depression; affect bland.” (AR 1330.) He also noted that “[e]motional factors

contribute to physical symptoms.” (AR 1330.) For this reason, Deering concluded that

she was “incapable of even ‘low stress’ jobs” and that she would likely miss more than four

days per month. (AR 1331, 1333.)4

       In 2016, Kabele also underwent a number of other tests. In a June 13, 2016,

appointment with cardiologist Alan Singer, M.D., Kabele complained of chest pain and

lightheadedness with exertion (AR 1455-59), and a July 10, 2016, cardiac catherization

revealed “moderate aortic stenosis and severe pulmonary hypertension” (AR 1572). On

June 30, 2106, Kabele’s pulmonary function test also showed “moderate airway

obstruction.” (AR 1415.) On July 21, 2016, Kabele had a CT of her abdomen / pelvis with

contrast, which revealed “[n]o acute intra-abdominal abnormality,” although she may have

a “small adrenal adenoma.” (AR 1424.) In addition, a CT of her chest with contrast

conducted that same day revealed: “no significant mediastinal or hilar lymphadenopathy,”

her “[h]eart size is within normal limits,” and “minimal thoracis scoliosis and degenerative

disc disease.” (AR 1426.)

       In an appointment on July 12, 2016, Dr. Deering saw Kabele again, during which

he discussed her recent cardiac catherization, sleep apnea diagnosis, and severe pulmonary



4
 On September 21, 2014, Kabele also established care with a new oncologist Alissa Weber, M.D.,
which she saw on a roughly six-month basis. (AR 998.) Consistent with the records above from
her prior oncologist, during these appointments, the medical records note that Kabele did not
complain of fatigue and “[d]enies pain anywhere.” (AR 2026-27, 1036-37.)


                                             11
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 12 of 17



hypertension diagnosis. (AR 1444.) Deering noted that Kabele suffered from continued

pain, but that she was “OK with continuation of gabapentin.” (AR 1445.)

       Finally, in August 2016, Kabele underwent a sleep study, where she was diagnosed

with “severe obstructive sleep apnea with severe desaturations” and provided a CPAP

machine. (AR 1609.)



                                         OPINION

       The standard by which a federal court reviews a final decision by the Commissioner

of Social Security is well-settled. Findings of fact are “conclusive,” so long as they are

supported by “substantial evidence.” 42 U.S.C. § 405(g). Substantial evidence means

“such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971).       When reviewing the

Commissioner’s findings under § 405(g), the court cannot reconsider facts, re-weigh the

evidence, decide questions of credibility or otherwise substitute its own judgment for that

of the ALJ. Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000). Accordingly, where

conflicting evidence allows reasonable minds to reach different conclusions about a

claimant’s disability, the responsibility for the decision falls on the Commissioner. Edwards

v. Sullivan, 985 F.2d 334, 336 (7th Cir. 1993). At the same time, the court must conduct

a “critical review of the evidence,” id., and insure the ALJ has provided “a logical bridge”

between findings of fact and conclusions of law, Stephens v. Berryhill, 888 F.3d 323, 327

(7th Cir. 2018).




                                             12
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 13 of 17



       Proceeding pro se, plaintiff submits her grounds for appeal by annotating the ALJ’s

decision, primarily arguing that she suffers from new physical impairments since 2013 and

attaching medical records in an attempt to demonstrate these new symptoms and

limitations. Following the ALJ’s organizational structure, the court will, therefore, address

the specific arguments Kabele raises in the annotated decision attached to her brief.


I. Severe Impairments

       Kabele challenges the ALJ’s failure to find a severe impairment with respect to her

June 2016 pulmonary functioning test and “diagnosis for pulmonary emphysema.” (Pl.’s

Br. (dkt. #44-1) 7.)   From the court’s review of the relevant medical record, there is no

diagnosis for emphysema; instead, plaintiff was diagnosed with moderate airway

obstruction.   Not to minimize the significance of this diagnosis, Kabele fails to explain

how this impairment is not accommodated by limiting her to sedentary work and

restricting her to avoid concentrated exposure to pulmonary irritants, as the ALJ reasoned.

(AR 1484.) Moreover, the record also reflects that this is not a new diagnosis, having

previously been diagnosed with borderline obstructive disease, something that her treating

physicians consistently noted was caused by her smoking and admonished her to quit.

(Def.’s Opp’n (dkt. #45) 7 (citing AR 956, 958-59, 976, 1007, 1481, 1483, 1484).)

       Kabele also challenges the ALJ’s failure to find her degenerative disc disease as a

severe impairment. Rather than ignore Kabele’s degenerative disc disease, the ALJ correctly

noted that the testing showed only mild changes. (AR 1478.) Indeed, from her own

annotations, Kabele appears to be arguing that an abdominal scan and prescription of

Tylenol #3 supports a finding of a severe impairment. Assuming Kabele is referring to the

                                             13
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 14 of 17



July 21, 2016, CT of her abdomen/pelvis with contrast, that scan revealed “[n]o acute

intra-abdominal abnormality” and a “small adrenal adenoma,” without any mention of disc

impairments. (AR 1424.) At minimum, plaintiff has failed to explain why the RFC

limiting her to sedentary work does not accommodate these early signs of a degenerative

disc disease condition. See Castile v. Astrue, 617 F.3d 923, 927 (7th Cir. 2010) (noting that

where ALJ found some impairments severe and others not, “this particular determination

is of no consequence . . . [b]ecause the ALJ recognized numerous other severe impairments,

he was obligated to proceed with the evaluation process.”).


II. Listing Analysis

       Next, Kabele challenges the ALJ’s determination that she did not meet or medically

equal any listing. Specifically, with respect to her diabetes diagnosis, Kabele takes issue

with the ALJ’s mention that there is no listing specific to diabetes, but this is an accurate

statement of the social security regulations, not a basis for remand. (AR 1469 (citing 76

FR 19792, effective 6/07/11).) Moreover, the ALJ considered her diabetes at steps two

through four, as required by the regulations. While Kabele also points to Dr. Deering’s

April 2016 diabetic RFC questionnaire to further challenge the ALJ’s consideration of her

diabetes, as set forth above, the ALJ offered a reasonable explanation for discounting

Deering’s opinions. (AR 1485-86.) Indeed, Kabele’s description of the process by which

Deering completed this form reinforces the ALJ’s finding that it was largely based on

Kabele’s self-reports about her limitations: “Dr. Deering performed with me via interview

style. He incorporated what I testified as to what I can or cannot do on a day to day basis




                                             14
         Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 15 of 17



-- along with his own knowledge and assessment of my conditions.” (Pl.’s Br. (dkt. #44-

1) 8.)

          Kabele would further fault the ALJ for finding that she did not meet or medically

equal one of the mental health listings on the basis that she “left [her] job in 2000 and

took a 3 month medical leave for depression-exhaustion-anxiety.” (Pl.’s Br. (dkt. #44-1)

8.) As the Commissioner pointed out in response, however, Kabele’s mental health status

in 2000 has little to no bearing on her claim for disability based on an alleged onset date

of 2009. Regardless, there is no dispute that she continued working until 2004. As set

forth above, the ALJ also described various reasons for discounting Kabele’s reporting of

mental health limitations, including that she discontinued therapy and has not been

entirely compliant with prescribed psychotropic medications. (AR 1484-85.) Similarly,

Kabele challenges the ALJ’s finding that she suffers from moderate, as opposed to “severe,”

difficulties with CPP, but offers no evidentiary support. And even if the court were to

credit her challenge, Kabele would need to have either two, marked impairments or a

marked impairment with repeated episodes of decompensation.5


III. RFC Formulation

          Finally, Kabele offers several challenge to the ALJ’s determination of her RFC,

including his discounting of her credibility.         As an initial matter, Kabele takes issue



5
  To be fair, plaintiff also appears to challenge the ALJ’s finding that there were no episodes of
decompensation, directing the court to the opinion of Claudia M. Bavlanka, LPC, but, as discussed
in detail above, the ALJ offered a reasonable explanation for discounting her opinion, including that
she was not an acceptable treatment sources, had only treated Kabele for approximately two weeks
before rendering this opinion, and the opinion was contrary to other record evidence, including her
own note that her depression was well controlled. (AR 1485.)

                                                 15
     Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 16 of 17



generally with the ALJ placing little or no weight on her subjective testimony. As the

Seventh Circuit has explained, “[a]lthough a claimant can establish the severity of his

symptoms by his own testimony, his subjective complaints need not be accepted insofar as

they clash with other, objective medical evidence in the record.” Arnold v. Barnhart, 473

F.3d 816, 823 (7th Cir. 2007); see also 20 C.F.R. § 416.908. As set forth above, the ALJ

engaged in that very analysis, detailing the medical evidence undermining many of Kabele’s

subjective complaints.

       While Kabele also claims that “many test results and lab reports included [allude]

to the facts that they are abnormal and indicate a disease process going on” (Pl.’s Br. (dkt.

#44-1) 10), it is not at all clear to which results and reports she refers. Again, assuming

she is referring to the 2016 results and tests showing cardiac issues and moderate airway

obstruction, the ALJ not only acknowledged these results, but included hypertension as a

severe impairment and changed her exertional limitation from light to sedentary. Kabele

also asserts that her heart condition will continue to deteriorate. (Id. at 13.) However,

this appeal already concerns a lengthy period of time -- from the alleged disability onset

date of March 1, 2009, through her third hearing date in September 2016. Kabele may be

able to apply again for supplemental income if her medical conditions deteriorate, but the

court sees no error in the ALJ’s treatment of the evidence available during the relevant

period.

       This leaves Kabele’s challenge to the ALJ’s discussion of her inconsistent statements

about pain, arguing that she experiences “back and neck pain, my feet hurt, my ankles

hurt,” and that she cannot stand for very long. (Pl.’s Br. (dkt. #44-1) 11.) Consistent


                                             16
      Case: 3:12-cv-00776-wmc Document #: 47 Filed: 05/15/20 Page 17 of 17



with the court’s description above, the ALJ pointed out several notations in the medical

record where Kabele reported no pain to her treating physicians.      Moreover, the ALJ

properly considered Kabele’s lack of compliance with her diabetes medication in

discounting her reports of diabetic neuropathy. See Dixon v. Massanari, 270 F.3d 1171,

1179 (7th Cir. 2001) (considering claimant’s lack of compliance with diabetes treatment

in discounting claimed limitations). Moreover, the ALJ appropriately accounted for her

diabetic neuropathy by limiting her to sedentary work.

       In summary, having reviewed Kabele’s various objections, the court sees no

remaining grounds on which to remand this case again for further proceedings. As such,

the court will affirm the denial of benefits.



                                           ORDER

       IT IS ORDERED that:

       1) The decision of defendant Andrew M. Saul, Commissioner of Social Security,
          denying plaintiff Lisa Kabele’s application for disability benefits is AFFIRMED.

       2) The clerk of court is directed to enter judgment for defendant.

       Entered this 15th day of May, 2020.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                                17
